DETAILED ACTION
Claims 1-14 and 16-20 were filed with the amendment dated 12/22/2021.  Claim 15 was cancelled. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s amendment overcomes the claim objections set forth in the non-final Rejection dated 08/25/2021.
Applicant’s arguments and amendments with respect to the rejection(s) of amended claim 19 as being unpatentable over Palmer have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. Pat. No. 3,092,133 (“Clark”).
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive with regard to claims 1 and 20.
Applicant argues that that the rolling diaphragm taught by Palmer would not be between the outer surface of the cylindrical mounting member and an inner surface of the valve member because, according to Applicant, one of ordinary skill in the art would understand “that a ‘diaphragm’ is a large seal that would be provided across the top of the reference pressure chamber of Palmer such that it acts on the piston” (see Remarks at page 10, lines 1-9).
The examiner respectfully disagrees.  Palmer specifically states that the seal (i.e., rolling diaphragm) would be “between
Applicant further argues that “the diaphragm is not a seal between the outside of the piston-mounting structure and the skirt of the piston because, in Palmer’s embodiment incorporating the diaphragm, linear ball bearings are provided to reduce any friction” (citing Palmer at column 11, lines 26-32) (see Remarks at page 10, lines 10-13).  Applicant contends that it is important to not “place a physical object between the piston-mounting structure and the skirt of the piston to perform this function (see column 11, lines 13-16) and using the buffering gas avoids this….[t]hus, a person of ordinary skill in the art would be discouraged from providing any form of physical seal between the piston and mounting structure” (see Remarks at page 10, lines 22-26).
The examiner respectfully disagrees.  The teaching of the seal/diaphragm is taken from the embodiment of Figs. 1 and 2, which is described in col. 7, lines 29-31.  The embodiment at col. 11, lines 26-32 refers to Figures 6 and 7, a different embodiment than that which is relied upon.  The embodiment relied upon, as described in column 7, lines 29-31 of Palmer specifically discloses that the seal (i.e., rolling diaphragm) would be “between the piston 2 and the piston-mounting structure 65” (col. 7, lines 30-31).  
With regard to the arguments related to Keller (U.S. Pat. Pub. No. 2013/0068182) (see Remarks at page 10, line 27 to page 11, line 4), Keller is not relied upon for the teaching of the location of the seal/diaphragm.  Rather, Keller is relied upon for teaching a groove in an outer surface in which the seal is mounted.
With regard to claim 20, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., stepped arrangement) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
As the claims are written, Palmer, as modified by Zadoo, teach the claimed subject matter of claim 20.  As broadly written, the central portion of valve member of Zadoo extends perpendicularly from a main portion (“a main portion” is not defined and can be considered to be the portion at lead line 17 in Fig. 1).  The central portion forms a perpendicular annulus (portion contacting 19 in Fig. 1).  When Palmer is modified with the shape of Zadoo, the perpendicular annular would engage with the housing of Palmer to close the valve aperture.
Therefore, the rejection is made FINAL. 

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 10-13, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 5,655,562 (“Palmer”).
With regard to claim 1, Palmer discloses a device (Fig. 1 or Fig. 2, embodiments of Figs. 1 and 2 have same numbers) for controlling the flow of a fluid through a conduit from an upstream side (from 13/4) of the device to a downstream side (8 side) of the device, the device comprising: a valve aperture (aperture at 30); a mounting member (65) arranged on a downstream side of the valve aperture (at 30); a valve member (2) movably mounted on an outside (see Fig. 1) of the  mounting member (65) and arranged to move reciprocally to selectively open and close the valve aperture (at valve seat at 3/30; col. 4, line 27), thereby controlling flow of the fluid through the volume as defined by claim; it is not only control pressure as vacuum/vacuum source from downstream is considered to be a control pressure), and wherein the control volume is defined between the mounting member (65) and the valve member (2); and a control conduit (9) for introducing the control pressure into the control volume (17); wherein the valve member (2) is acted on by a pressure of the upstream side (at 13) and the control pressure (at 17) so as to be moved by a difference between these pressures.  Palmer discloses that the device comprises a seal (rolling diaphragm, col. 7, line 29-31) arranged between the outer surface of the cylindrical mounting member (65) and the inner surface of the valve member (2) for substantially sealing the control volume (col. 7, lines 29-31).

 

    PNG
    media_image1.png
    923
    690
    media_image1.png
    Greyscale

Palmer discloses all the claimed features with the exception of disclosing that the mounting member (65) is cylindrical in shape.
Applicant has not disclosed that having the mounting member have a cylindrical shape solves any stated problem or is for any particular purpose.  Rather, the specification states that the mounting member may have “any suitable and desired cross sectional shape” (page 5, lines 13-14).  Moreover, it appears that the mounting member would perform equally well with having any shape, not just cylindrical (circular or oval cross-sectional shape). 
Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to make the mounting member of Palmer have any suitable shape, such as cylindrical because the shape of the mounting member does not appear to provide any unexpected results.
With regard to claim 2, Palmer discloses that the cylindrical mounting member (65), the valve member (2) and the valve aperture (30) are arranged coaxially with respect to each other about an axis that extends in a direction collinearly with the general direction of fluid flow through the valve aperture (see annotated Fig. 1).
With regard to claim 3, Palmer discloses that the axis of the device (see annotated Fig. 1) is parallel to an axis of the conduit in which the device is arranged (met because collinear is considered parallel by the application, page 3, line 20).
With regard to claim 4, Palmer discloses that the valve aperture (at 30) lies in a plane perpendicular to the axis of the cylindrical mounting member (see Fig. 1).
With regard to claim 5, Palmer discloses that the device comprises a housing (3), wherein the housing comprises a wall (wall of 3 for 30, see Fig. 1) in which the valve aperture is defined, and wherein the housing is attached to the cylindrical mounting member (bottom of 65 attached to 3, see Fig. 1).
With regard to claim 6, Palmer discloses that the downstream side of the valve aperture (30) has a planar face (at 8) in a plane perpendicular to an axis (see annotated Fig. 1) of the device.

    PNG
    media_image2.png
    637
    570
    media_image2.png
    Greyscale

With regard to claim 7, Palmer discloses that the device comprises a flange for mounting the device within the conduit, wherein the cylindrical mounting member is attached to the flange (flange at bottom of device between 9 and 65).
With regard to claim 8, Palmer discloses that the device comprises a housing (3) attached to the cylindrical mounting member (65) via the flange (see Fig. 1), and wherein the housing comprises a wall in which the valve aperture (30) is defined (see annotated Fig. 1).
With regard to claim 10
With regard to claim 11, Palmer discloses that the valve member (2) comprises an end cap (at 15) lying substantially in a plane parallel to the plane of the valve aperture (see annotated Fig. 1), and wherein the end cap (15) is arranged to open and close the valve aperture (see Fig. 1).
With regard to claim 12, Palmer discloses that the cylindrical mounting member (65) comprises a central bore (17) that forms at least part of the control volume (17, see Fig. 1).
With regard to claim 13, Palmer discloses that the device comprises a spring (21) arranged in the central bore (17) (see Fig. 2) within the cylindrical mounting member (65) and arranged to bias the valve member towards the valve aperture (30) (col. 5, lines 45-48).
With regard to claim 17, Palmer discloses that the seal (rolling diaphragm) is resiliently biased between the outer surface of the cylindrical mounting member and the inner surface of the valve member (col. 7, lines 29-31).
With regard to claim 18, Palmer discloses that the valve member (2) is both sealed on (via rolling diaphragm) and guided by the outer surface of the cylindrical mounting member (65; see Fig. 1).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Palmer in view of U.S. Pat. Pub. No. 2013/0068182 (“Keller”).
With regard to claim 16, Palmer discloses all the claimed features with the exception of disclosing that the cylindrical mounting member (65) comprises a groove in 
Palmer does discloses a seal as a rolling diaphragm (col. 7, lines 29-31).
Keller teaches that it is known in the art to include a valve arrangement with a diaphragm to seal a chamber (para [0024]), with the components holding the diaphragm having a groove in an outer surface in which the seal is mounted (see groove in 40 for 52). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize a groove in the component (i.e., cylindrical mounting member of Palmer) holding a seal (i.e., diaphragm), such as taught by Keller for the purpose of tightly holding the seal/diaphragm in place (see Fig. 3 at groove at 52).

 Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Palmer in view of U.S. Pat. No. 3,515,165 (“Zadoo”).
With regard to claim 20, Palmer discloses a device (Fig. 1 or Fig. 2, embodiments of Figs. 1 and 2 have same numbers) for controlling the flow of a fluid through a conduit from an upstream side (from 13/4) of the device to a downstream side (8 side) of the device, the device comprising: a valve aperture (at 30); a mounting member (65) arranged on a downstream side of the valve aperture (30); a valve member (2) movably mounted on an outside of the cylindrical mounting member (65; see Figs. 1-2) and arranged to move reciprocally to selectively open and close the valve aperture (at valve seat at 30), thereby controlling flow of the fluid through the valve aperture (at 30); a control volume (at 17) defined between the mounting member (65) and the valve member (2); and a control conduit (9)for introducing the control pressure (Pref) into the control volume (17); wherein the valve member (2) is acted on by a pressure of the upstream side (at 13) and the control pressure (Pref at 17) so as to be moved by a difference between these pressures (see Figs. 1-2).
Palmer discloses all the claimed features with the exception of disclosing that the mounting member (65) is cylindrical in shape or has a perpendicular annulus.
Applicant has not disclosed that having the mounting member have a cylindrical shape solves any stated problem or is for any particular purpose.  Rather, the specification states that the mounting member may have “any suitable and desired cross sectional shape” (page 5, lines 13-14).  Moreover, it appears that the mounting member would perform equally well with having any shape, not just cylindrical (circular or oval cross-sectional shape). 
Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to make the mounting member of Palmer have any suitable shape, such as cylindrical because the shape of the mounting member does not appear to provide any unexpected results.
Palmer discloses all the claimed features with the exception of disclosing that the central portion forms a perpendicular annulus that engages with the housing.  Palmer 
Zadoo teaches that it is known in the art to modify a valve piston (similar to piston 2 of Palmer) to include a central portion that is perpendicular from a main portion to form a perpendicular annulus that engages with a housing (at 17, portion that contacts 19 in Fig. 1) to engage with the housing to close the valve (compare Figs. 1-2 of Zadoo).
Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to make the piston/valve member of Palmer have any suitable shape, such as perpendicular annulus, such as taught by Zadoo, to contact the valve housing to close the valve, because the shape of the valve member does not appear to provide any unexpected results. 



 Claim(s) 19 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 3,092,133 (“Clark”).
With regard to claim 19, Clark discloses a device for controlling the flow of a fluid through a conduit (Fig. 1) from an upstream side (from 20) of the device to a downstream side (22 side) of the device, the device comprising: a valve aperture (at 144 (see Figs. 1-2); a mounting member (46) arranged on a downstream side (22 side) of the valve aperture (at 144); a valve member (44+48) movably mounted (slides; col. 3, lines 8-10) on an outside of the mounting member (cup shaped 44 is on outside of 46, see Fig. 1) and arranged to move reciprocally to selectively open and close the valve aperture (at valve seat at 144), thereby controlling flow of the fluid through the valve aperture, wherein the valve member (44+48) comprises a planar end (at 52) that is arranged to extend fully over, and fit into, an area of the valve aperture (fits into aperture at 144, see Fig. 2); a control volume (volume/chamber where spring 94 is located in Fig. 1, labeled as 126) defined between the mounting member (46) and the valve member (44+48); and a control conduit (110) for introducing the control pressure (“control means” from  col. 4, lines 62-64 from fluid line, see col. 2, lines 51-54) into the control volume (126); wherein the valve member (44+48) is acted on by a pressure of the upstream side (at 20 side) and the control pressure (fluid “control means” pressure in 126) so as to be moved by a difference between these pressures (see Fig. 1).
Clark discloses all the claimed features with the exception of disclosing that the mounting member (46) is cylindrical in shape, or that the valve aperture is cylindrical in shape.
Clark appears to disclose that the aperture is cylindrical (see surface at 144), but does not explicitly disclose such shape.
Applicant has not disclosed that having the mounting member have a cylindrical shape or that the aperture having a cylindrical shape solves any stated problem or is for any particular purpose.  Rather, the specification states that the mounting member may have “any suitable and desired cross sectional shape” (page 5, lines 13-14), and that the “valve aperture may have any suitable and desired shape” (page 4, line 33).  
Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to make the mounting member and aperture of Clark have any suitable shape, such as cylindrical because the shape of the mounting member or aperture does not appear to provide any unexpected results.
  
Allowable Subject Matter
Claims 9 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA CAHILL whose telephone number is (571)270-5219. The examiner can normally be reached Mon-Fri: 6:30 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571) 272-6007 or Craig Schneider can be reached at 571-272-60073607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JESSICA CAHILL/Primary Examiner, Art Unit 3753